Citation Nr: 1534561	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-36 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder, to include as secondary to the Veteran's service-connected right knee patellofemoral syndrome with osteoarthritis

2.  Entitlement to service connection for a seizure disorder, to include as secondary the Veteran's service-connected posttraumatic stress disorder and/or right knee patellofemoral syndrome with osteoarthritis.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2001 to April 2004.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated June 2009 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  Left cubital tunnel syndrome, with ulnar neuropathy, was caused by the Veteran's service-connected right knee patellofemoral syndrome with osteoarthritis.

2.  The evidence of record clearly and unmistakably shows that a seizure disorder preexisted service and was not aggravated by service.  

3.  A preexisting seizure disorder was worsened by the Veteran's service-connected posttraumatic stress disorder (PTSD) and/or medications prescribed to treat the Veteran's service-connected PTSD, right knee patellofemoral syndrome with osteoarthritis, degenerative disc disease of the lumbar spine with intervertebral disc syndrome, and/or left shoulder strain.


CONCLUSIONS OF LAW

1.  The Veteran's left cubital tunnel syndrome, with ulnar neuropathy, is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2014). 

2.  The Veteran's preexisting seizure disorder was aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (West 2014).  Only such conditions as are recorded on a veteran's examination report are to be considered as noted.  38 C.F.R. § 3.304(b).  When a preexisting condition is not noted on a veteran's entrance examination, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Temporary or intermittent flare ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

I.  Service Connection for a Left Wrist Disorder

The Veteran seeks service connection for a left wrist disorder, which he contends was incurred during service.  Alternatively, the Veteran asserts that his current left wrist disorder is secondary to his service-connected right knee patellofemoral syndrome, with osteoarthritis.

During a May 2015 hearing before the Board, the Veteran testified that he injured his left wrist during service when he fell and struck his wrist on the corner of a bench.  He stated that his wrist curled up for about three days, and he sought emergency treatment when it started twitching.  Subsequently, he reported occasionally wearing a wrist brace, but denied seeking any further medical attention during service.  The Veteran also testified that he sustained a second injury to his wrist in 2009.  He stated that while he was fishing, he experienced pain and numbness in his left leg, causing him to shift his weight to his right leg.  Subsequently, his right knee buckled, causing him to fall on his left shoulder and wrist.  The Veteran testified that he experienced pain and numbness in his left wrist since the fall in 2009.  He also noted that as a result of the 2009 fall, service connection was granted for a left shoulder disorder, secondary to his service-connected right knee patellofemoral syndrome, with osteoarthritis.

A November 2001 service treatment record indicates that the Veteran sustained a left wrist sprain.  X-rays of the left wrist performed in December 2001 were normal.  Service treatment records show no further treatment related to the Veteran's left wrist injury.

A June 2009 VA treatment record indicates that the Veteran reported falling on his left side due to muscle spasms in his back.  A July 2009 VA treatment record shows that the Veteran reported falling a month earlier and injuring his left shoulder.  He described symptoms of pain while lying on his left side and intermittent numbness.  The Veteran also reported symptoms of chronic left wrist pain, with paresthesias since service.  A physical examination of the left wrist revealed normal strength, no pain to palpation, and normal sensory function.  A Phalen's test and Tinel's test were negative.  X-rays of the left wrist were normal.  The examiner requested an electromyography (EMG) to rule out carpal tunnel syndrome or other entrapment syndrome.  The assessment was chronic, posttraumatic paresthesias of the left hand.  

An EMG performed in September 2009 revealed a mild demyelinating left ulnar nerve lesion across the elbow.  Magnetic resonance imaging (MRI) revealed a small amount of fluid in the intercarpal joint spaces, which was most likely secondary to mild synovitis.  

During an August 2009 VA examination, the Veteran reported injuring his left wrist during service after striking it on the corner of a bench in November 2001.  He reported continued symptoms of pain, numbness, paresthesias, and stiffness in his left wrist ever since.  The examination report indicates that x-rays performed in December 2001 were normal, and the condition appeared to have resolved by December 2001.  A physical examination revealed some reduced range of motion of the left wrist.  An EMG/nerve conduction velocity test of the left upper extremity revealed a mild demyelinating left ulnar nerve lesion across the elbow.  The examiner indicated that the Veteran did not have a nerve-related condition affecting the left wrist.  The diagnosis was neuropathy of the ulnar nerve at the elbow.  The examiner opined that the Veteran's current paresthesias was not caused by the left wrist injury sustained during service and was more likely due to ulnar neuropathy caused by a lesion at the elbow level. 

During a September 2011 VA examination of the Veteran's shoulder, the Veteran reported injuring his left shoulder after a fall in 2009.  The Veteran stated that at the time of the fall, he shifted his weight to his right leg because he felt pain and numbness in his left leg.  Thereafter, his right knee buckled, causing him to fall on his left side.  The examiner opined that the Veteran's left shoulder injury was caused by his service-connected right knee patellofemoral syndrome with arthritis and provided the following rationale:

The review of [an] orthopedics report dated [August] 2009 indicate[s] that the Veteran had a long history of [right knee patellofemoral syndrome], with episodes of subluxation that causes him to fall.  There is documented evidence of instability of the right knee . . . which caused the Veteran to fall injuring the shoulder.  Therefore, it is 'as likely as not' that the Veteran's left shoulder condition is secondary to the service connected right knee.

In a November 2011 rating decision, service connection was granted for a left shoulder sprain, secondary to the Veteran's right knee patellofemoral syndrome with osteoarthritis.

In April 2015, the Veteran underwent a left ulnar nerve decompression procedure and a left cubital tunnel release.  The record shows that the Veteran sustained injuries to his left elbow and shoulder after a fall in 2009.  Since the fall, the Veteran reported symptoms of numbness and tingling along the ulnar nerve side of the forearm, extending into the little and ring fingers of the left hand.  The diagnoses were left ulnar neuropathy and left cubital tunnel syndrome.

A review of the record reveals no medical evidence of a currently diagnosed left wrist disorder related to the Veteran's in-service wrist injury.  However, the record contains current diagnoses of left cubital tunnel syndrome and ulnar neuropathy caused by an ulnar nerve lesion.  The ulnar nerve lesion was diagnosed after the Veteran reported symptoms of numbness in the left upper extremity following the 2009 fall.  As the September 2011 VA examiner opined that the 2009 fall was caused by the Veteran's service-connected right knee disability, the Board finds that the probative evidence of record shows that the Veteran's left cubital tunnel syndrome with ulnar neuropathy was proximately caused by his service-connected right knee patellofemoral syndrome with osteoarthritis.  Accordingly, service connection for left ulnar neuropathy and left cubital tunnel syndrome is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310. 

II.  Service Connection for a Seizure Disorder

The Veteran seeks service connection for a seizure disorder, which he contends was caused by his service-connected PTSD, or alternatively, by medication prescribed to treat various service-connected disorders, including PTSD, right knee patellofemoral syndrome with osteoarthritis, left shoulder strain, status post arthroscopy, and/or degenerative disc disease of the lumbar spine with intervertebral disc syndrome, status post lumbar fusion.

During a May 2015 hearing before the Board, the Veteran testified that he experienced two seizures as a young child and received a diagnosis of juvenile myoclonic epilepsy.  He stated that he was prescribed Dilantin, Risperdal, and Tegretol, but was eventually weaned off all seizure medications within a few years.  The Veteran testified that although he continued to experience some "myoclonic jerks" after being weaned off medication, he did not experience another seizure until approximately 2008.  He indicated that sometime in 2008, the Veteran's wife noticed the Veteran jerking and shaking in his sleep.  Thereafter, the Veteran reported an increase in seizure activity, for which he was prescribed various medications.  The Veteran testified that his physicians believed that the seizures were due to elevated serotonin levels caused by medications he was taking for his service-connected PTSD and knee disorder.   

Childhood treatment records confirm that the Veteran first received a diagnosis of a seizure disorder in September 1985.  At the time, the Veteran's mother reported observing two episodes of generalized tonic-clonic convulsions.  The treatment provider prescribed Dilantin and recommended that the Veteran continue medication for at least four years after his last seizure.  Subsequent treatment records show that the Veteran's last seizure occurred in March 1986.  Electroencephalograms (EEGs) performed in 1988 and 1989 were abnormal.  The Veteran was weaned off of all seizure medications by March 1991.  There was no evidence of any childhood seizure activity after March 1986; however, the Veteran's family observed occasional staring spells.  

When the Veteran entered service in June 2001, his childhood seizure disorder was not noted on his report of medical examination.

A May 2008 VA treatment record indicates that the Veteran presented to the emergency room and reported symptoms of seizure activity while he was slept.  He reported a history of seizures as a young child, but stated that he was seizure free since he was about six years old.  An EEG was normal.

A June 2008 VA neurology treatment record indicates Veteran reported episodes of shaking and jerking during the night, which lasted about one minute.  It was noted that the Veteran reportedly had a seizure when he was about four years old, for which he received a diagnosis of epilepsy and was prescribed three different medications.  The Veteran reported having had two additional childhood seizures before he was weaned off all medication.  He denied any seizure activity after discontinuing medication, but reported occasional "jerks" all over the body since he was about 13 years old.  The treatment provider indicated that the Veteran had a history of PTSD and depression, for which he was prescribed multiple selective serotonin reuptake inhibitors and Tramadol, which has a lower seizure threshold and could lead to more myoclonic jerks.  The impression was that the seizures were either caused by serotonergic excess or medications with a lower seizure threshold.  The treatment provider noted that:

In either case the improvement but continuation of jerks despite being off Tramadol and Trazodone and the fact that it occurred for several years with a background of [generalized tonic-clonic seizure] suggests that this could be a juvenile myoclonic epilepsy; however, he never had any [generalized tonic-clonic seizure] and no loss of awareness or consciousness or vigilance.

The June 2008 treatment provider recommended avoiding multiple medications, such as selective serotonin reuptake inhibitors, tricyclic antidepressants, and narcotics, as they increased the risk of serotonergic syndrome and may lower the seizure threshold.  

An August 2008 VA neurology note indicates that the Veteran was taken off Tramadol, but continued to take other medications for knee pain, including Lortab.  An EEG was normal, and imaging studies of the brain were unremarkable.  The impression was mycologic type jerks, which were improving.  The treatment provider noted that the Veteran had jerking all of his life, which worsened after taking several different medications for depression and PTSD.  The diagnosis was likely serotonergic syndrome.  The treatment provider started the Veteran on Topamax and recommended that he stop taking Trazadone and avoid Tramadol and excessive Lortabs.

An April 2009 VA neurology note indicates that the Veteran was seen for shaking episodes, which were felt to be caused by serotonergic excess.  It was noted that the Veteran's symptoms improved following the discontinuance of certain medications for depression and PTSD.

In August 2009, the Veteran reported that approximately two days earlier, his fiancée observed him jerking for several minutes during the knight.  He stated that his last episode since he started taking Topamax was over a year ago.  The assessment was seizure disorder, most likely consistent with juvenile myoclonic epilepsy, not currently controlled on Topamax, Neurontin, and Amitriptyline.

During an August 2009 VA examination, the Veteran reported having seizures as a child, for which he was prescribed Dilantin and Tegretol.  He indicated that his last seizure occurred when he was about five or six years old, and he was eventually weaned off all medications.   The Veteran stated that he did well without medication and experienced no seizures throughout service.  After his discharge from active duty, the Veteran reported experiencing increasingly more "jerks," which were similar to the seizures he had in childhood.  He reported having a generalized tonic-clonic seizure in 2008.  The Veteran stated that he was prescribed antiepileptic medication and stopped taking Tramadol, but had another tonic-clonic seizure in August 2009.  The examination report indicates that two EEGs performed in May 2009 were normal.  The examiner provided a diagnosis of seizure disorder, which was consistent with juvenile myoclonic epilepsy, and provided the following etiological opinion.

The [Veteran's] juvenile myoclonic epilepsy was present since childhood and was preexisting.  The serotonin reuptake inhibitor medications for depression may have lowered the [Veteran's] seizure threshold.  However, the seizure disorder was not caused by the medications for depression or PTSD or the right knee condition.  Since the [Veteran's] epileptic condition was present prior to entering active duty and predates the use of medications taken for PTSD, depression, or right knee condition, it is this examiner's opinion that it is 'less likely than not' that the epileptic condition is due to medications taken for PTSD, depression, or right knee condition.

An April 2010 VA neurology inpatient treatment record indicates that the Veteran reported a "flurry of" seizures, which his fiancée described as stiffening of the body and jerking movements with five minutes of post-ictal confusion.  It was noted that the Veteran also had myoclonic activity, especially while he slept.  An EEG was within normal limits.  The diagnosis was breakthrough seizures, possibly related to juvenile myoclonic epilepsy.  The treatment provider recommended a slow increase in the Veteran's Topamax dose.

Another April 2010 VA neurology inpatient treatment record indicates that the Veteran had no seizure activity overnight, and a neurological examination was unremarkable.  The impression was breakthrough seizures, which were likely either juvenile myoclonic epilepsy or generalized tonic-clonic seizure.  

A June 2010 VA treatment record indicates that the Veteran reported an increase in seizure activity and a recent hospitalization for the same.  An EEG was normal, and the Veteran was referred to the Houston VA Medical Center for a video-monitored EEG.  

A July 2010 VA neurology treatment record indicates that the Veteran had a history of juvenile myoclonic epilepsy in childhood and returned to the neurology clinic for spells, which were questionable seizures.  The treatment indicated that further diagnostic testing was needed to better define the Veteran's spells and noted that the Veteran was scheduled for a video EEG.  The assessment was either seizures, spells, or pseudo seizures.  

In September 2010, the Veteran underwent video EEG monitoring for 70 hours.  VA treatment records noted the Veteran's history of childhood epilepsy, for which he was prescribed Dilantin, Tegretol, and Risperidone and weaned off by the age of six.  It was noted that the Veteran subsequently experienced occasional jerks, but reported no further generalized seizures until approximately November 2007.  Thereafter, the Veteran reported experiencing seizures approximately every two days.  The treatment record indicates that during the video EEG, the Veteran experienced a significant event that was characteristic of his habitual symptoms and showed periods of unresponsiveness, amnesia, stuttering, hesitance of responses, and tingling at the back of the neck.  The neurologist who administered the video EEG provided the following report:

We suspect that [the Veteran's] habitual spells represent psychogenic non-epileptic events.  We do not suspect concurrent diagnosis of epilepsy at this time, nor any other alternative physiologic explanations.

. . . . 

[A] careful examination of social history reveals notable psychosocial morbidities including military sexual trauma (MST) chronic pain syndrome (on multiple narcotics), depression, and anxiety.  His twitches substantially increased after increasing his narcotic medications in March 2010, thus the narcotic can potentially be contributing to his frequent twitches.  Discussions were made with him and his fiancée who voiced an initial acceptance of the diagnosis. . . .  If possible, we encourage continued pursuits through his psychiatric and psychology resources, [with] particular with attention to his apparent affective numbing.  We encourage his openness toward exploration of existing emotional conflict that may be potentially suppressed, as well as participating in counseling resources aimed toward achievement of constructive coping and communication mechanisms.  

In January 2011, the Veteran underwent a VA neuropsychological evaluation in an effort to determine the cause of his seizure-like episodes.  It was noted that a recent video EEG revealed non-epileptic seizures, i.e. pseudoseizures.  After a clinical evaluation, the neuropsychologist indicated that the Veteran's psychological profile was not consistent with those seen in individuals experiencing psychogenic seizures; however, it was noted that pseudoseizures are generally associated with the presence of some form of psychological stress or trauma, i.e. PTSD.  The neuropsychologist also noted the Veteran had significant stressors in his life and was service connected for PTSD.  The assessment was as follows:

In light of the video EEG monitoring, it appears that [the Veteran's] seizures may be predominately attributable to psychological factors.  His reported childhood history of a seizure disorder is consistent with the possibility that some of the previously reported seizure events were caused by aberrant electrical activity in the brain.  Overall, it is likely that the Veteran will experience more complete resolution of the seizure-like activities as the affective distress is ameliorated.  The Vet's psychological distress is of sufficient severity to account for much of his cognitive difficulties by impeding his ability to concentrate and consequently to interfere with his ability to retain information.  

A March 2012 VA treatment record indicates that the Veteran requested more Lortabs to treat his "excruciating pain."  The record shows that the Veteran already filled two Oxycodone prescriptions and one Lortab prescription within the past month, and the treatment provider noted that Veteran's primary care physician previously implemented a plan to decrease the Veteran's pain medications.  The treatment provider also advised the Veteran that his seizures could be a sign of addiction to pain medication and counseled him on the importance of slowly weaning him off of all narcotics.

A review of the record reveals that the Veteran's entrance examination did not note a preexisting seizure disorder.  However, the Veteran does not dispute that he received a diagnosis of a seizure disorder as a child, and his statements are consistent with the medical of record.  The Veteran testified that from the age of 13 and throughout his active duty, he continued to experience occasional "jerking" and "twitching," but denied experiencing any seizures until approximately four years after service.  This is consistent with the medical evidence of record, which shows that the Veteran did not experience any seizures from March 1986 until May 2008.  Based on the foregoing, the Board finds that there is clear and unmistakable evidence that a seizure disorder both preexisted service and was not aggravated by service.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1096.  Thus, the presumption of soundness is rebutted with respect to the Veteran's preexisting seizure disorder.  Accordingly, the Board finds that the Veteran's current seizure was neither caused nor aggravated by service, nor caused by a service-connected disability.  

However, service connection may still be warranted if the evidence shows that the Veteran's preexisting seizure disorder was aggravated by a service-connected disability.  See Allen, 7 Vet. App. at 448.  Service connection is currently in effect for PTSD and several orthopedic disorders, including a left shoulder strain, degenerative disc disease of the lumbar spine with intervertebral disc syndrome, and right knee patellofemoral syndrome with osteoarthritis, for which the Veteran has been prescribed multiple narcotic pain medications.

Although the August 2009 VA examiner opined that the Veteran's seizure disorder was not caused by medications prescribed to treat service-connected conditions because the Veteran's seizure disorder preexisted service, the examiner only addressed causation and did not address aggravation.  Thus, the examiner's opinion is afforded no probative value in this regard.  

The evidence of record shows that the Veteran remained seizure free for over 22 years, and there is no indication in the record that the Veteran's current seizure activity is merely the natural progression of his childhood seizure disorder.  This is evidenced by the fact that the Veteran has undergone years of extensive neurological testing in an attempt to understand why his seizure activity has reoccurred.  Initially, the Veteran's physicians opined that his recent seizures were caused by medications prescribed to treat some of his service-connected disabilities, either due to excessive serotonin or medications which may lower the seizure threshold.  The Veteran was advised to avoid narcotics, selective serotonin reuptake inhibitors, and tricyclic antidepressants, and by April 2009, his symptoms improved following the discontinuance of certain medications for depression and PTSD.  However, his seizure activity returned in August 2009.  Thereafter, the assessments included seizure disorder, likely either juvenile myoclonic epilepsy or generalized tonic-clonic seizure, spells, and pseudo seizures.  In September 2010, after 70 hours of video EEG monitoring, the assessment was likely psychogenic non-epileptic events.  The neurologist did not believe that the Veteran's seizures were caused by epilepsy or any other physiologic explanations and cited to the Veteran's service-connected PTSD due to military sexual trauma, chronic pain syndrome, multiple narcotics prescriptions, depression, and anxiety as potential contributing factors.  In January 2011, a neuropsychologist conducted an extensive evaluation and opined that the Veteran's seizures were predominately attributable to psychological factors, including stress and trauma.

A review of the record reveals no clear explanation for the reoccurrence of the Veteran's seizure disorder.  However, all of the recent medical opinions of record link the Veteran's current seizure activity to either his service-connected PTSD, medications prescribed to treat his PTSD, and/or narcotic pain medication prescribed to treat his service-connected orthopedic disabilities, including a right knee disorder, a lower back disorder, and a left shoulder disorder.  Resolving any doubt in favor of the Veteran, the Board finds that the probative evidence of record supports a finding that the Veteran's seizure disorder is aggravated by his service-connected PTSD and/or medication prescribed to treat his service-connected PTSD and orthopedic disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection for a seizure disorder, as secondary to a service-connected disorder is warranted.  


ORDER

Service connection for left cubital tunnel syndrome, with ulnar neuropathy is granted.

Service connection for a seizure disorder, as secondary to a service-connected disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


